EXHIBIT 10.3

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this "Agreement") is made as of June 10, 2016 (the
"Funding Date") by and among BIOCORRX INC., a Nevada corporation (the "Company"
or "Debtor"); and BICX HOLDING COMPANY LLC (the "Secured Party") TO THAT CERTAIN
NOTE PURCHASE AGREEMENT DATED AS OF JUNE 10, 2016 BETWEEN THE COMPANYAND THE
SECURED PARTY (the "Purchase Agreement").

 

RECITALS

 

A. The Secured Party and Debtor have entered into the Purchase Agreement.

 

B. The Company is entering into this Agreement in order to further induce the
Secured Party to enter into the Purchase Agreement.

 

C. On the Funding Date, the Secured Party has purchased Senior Secured
Convertible Promissory Note (the "Note") in an amount equal to $2,500,000 from
the Company (the "Loan").

 

D. As collateral to secure payment and performance of the obligations set forth
in the Purchase Agreement and the Note, the Company and Secured Party have
entered into this Agreement and Debtor has granted to the Secured Party a lien
and security interest in and to all of the Collateral owned by it (as defined
below).

 

E. Unless otherwise expressly defined in this Agreement, all capitalized terms
when used herein, shall have the same meanings defined in the Purchase
Agreement.

 

F. The Recitals shall be deemed to be an integral part of this Agreement as
though more fully set forth at length in the body of this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Grant of Security Interest. To secure the full and timely performance of all
of Debtor's obligations and liabilities to the Secured Party pursuant to the
Purchase Agreement and the Note, the Debtor hereby unconditionally and
irrevocably pledges, grants and hypothecates to the Secured Party a continuing
lien and security interest (the "Security Interest") in and to all of the
property owned by the Debtor, including all property described on Exhibit "A" to
this Agreement, which is incorporated into this Agreement, and all products and
proceeds thereof (the "Collateral").

 



 1

 



 

2. Priority of Security Interest. The Secured Party and Debtor each acknowledge
and agree that:

 

(a) the Security Interest granted by the Debtor in the Collateral owned by the
Debtor pursuant to this Agreement represents a priority lien and Security
Interest in such Collateral; and,

 

(b) upon the occurrence and continuation of an Event of Default under the Note,
the Note or any of the Transaction Documents or hereunder, the Secured Party may
exercise any of its rights and remedies with respect to the Collateral owned by
the Company or the Security Interest granted by the Company hereunder, all as
provided in this Agreement.

 

3. Representations and Covenants.

 

(a) Other Liens. The Company owns all rights, title and interest in the
Collateral (or has appropriate rights to use in the case of property subject to
leases, licenses or similar arrangements in which the Company is the licensee or
lessee) and, except for the liens to be paid off at the Closing with the
approval of the Secured Party, such approval not to be unreasonably withheld
("Prior Liens") in favor of the Secured Party or other Permitted Liens as
defined in the Purchase Agreement, the Company will not permit its Collateral to
be subject to any adverse lien, security interest or encumbrance (other than
Permitted Liens), and the Company will defend its Collateral against the claims
and demands of all persons at any time claiming the same or any interest
therein. Except as disclosed to the Secured Party and with respect to the Prior
Liens, no financing statements covering any Collateral or any proceeds thereof
are on file in any public office.

 

This Agreement creates in favor of the Secured Party a valid security interest
in the Collateral, subject only to and the Prior Liens and Permitted Liens (as
defined in the Purchase Agreement) securing the payment and performance of the
obligations. Upon making the filings described in the immediately following
paragraph, all security interests created hereunder in any Collateral, which may
be perfected by filing Uniform Commercial Code ("UCC") financing statements and
other filings, if any, as may be required under the laws of the United States
(together with the UCC, the "Required Filings") in order to perfect a Security
Interest, shall have been duly perfected. Contemporaneously or prior to the
execution of this Agreement, the Debtor shall deliver or cause to be delivered
to the Secured Party any and all mortgages, certificates and other instruments
or documents representing any of the other Collateral, in each case.

 

The Debtor is the record owner of the real property where such Collateral is
located and the personal property located thereon, and there exist no mortgages
or other liens on any such real property except for Permitted Liens (as defined
in the Note). None of such Collateral is in the possession of any consignee,
bailee, warehouseman, or processor.

 

(b) Without limiting the generality of the foregoing, except for the Required
Filings, no consent of any third parties and no authorization, approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for: (i) the execution, delivery and performance of
this Agreement; (ii) the creation or perfection of the Security Interests in the
United States created hereunder in the Collateral; or (iii) the enforcement of
the rights of the Secured Party hereunder.

 



 2

 



 

(c) Filing Authorization. The Company and hereby authorizes the Secured Party,
as the agent and attorney-in-fact for the Company to file one or more mortgages
and such financing statements under the UCC and all other Required Filings, as
well as any filings required to be made in any other jurisdiction, with respect
to the Security Interests, with the proper filing and recording agencies in any
jurisdiction deemed proper by it.

 

(d) Further Documentation. At any time and from time to time, at the sole
expense of the Company, the Company will promptly and duly execute and deliver
such further instruments and documents and take such further action as the
Secured Party may reasonably request for the purpose of obtaining or preserving
the full benefits of this Agreement and of the rights and powers herein granted.
The undersigned Company hereby authorizes Secured Party to file with the
appropriate filing office, now or hereafter from time to time, financing
statements, continuation statements and amendments thereto, naming the
undersigned as Company covering all of the Collateral of the Company, including
but not limited to any specific listing, identification or type of all or any
portion of the assets of the undersigned. The Secured Party shall provide the
Company, as appropriate, with a copy of any such filing. The undersigned
acknowledges and agrees, by evidence of its signature below, that this
authorization is sufficient to satisfy the requirements of Revised Article 9 of
the Uniform Commercial Code and the laws of all other jurisdictions in which
Required Filings are to be made.

 

(e) Indemnification. The Company agrees to defend, indemnify and hold harmless
Secured Party against any and all liabilities, costs and expenses (including,
without limitation, all reasonable legal fees and expenses): (i) with respect
to, or resulting from, any delay in paying any and all excise, sales or other
taxes which may be payable or are determined to be payable with respect to any
of the Collateral; (ii) with respect to, or resulting from, any breach of any
law, rule, regulation or order of any governmental authority applicable to any
of the Collateral; or (iii) in connection with a breach of any of the
transactions contemplated by this Agreement; provided, however, that this
indemnification shall not extend to any damages caused by the gross negligence
or willful misconduct of the Secured Party.

 

(f) Change of Jurisdiction of Organization; Relocation of Business or
Collateral. The Secured Party understands that the Company will be moving its
principal place of business to Anaheim, CA. Other than disclosed herein the
Company shall not change its jurisdiction of organization, relocate its chief
executive office, principal place of business or its records or allow the
relocation of any Collateral (unless such relocation is in the ordinary course
of business) without thirty (30) days prior written notice to the Secured Party.

 

(g) Limitations on Modifications of Accounts, Etc. Upon the occurrence and
during the continuation of any Event of Default (as defined in the Note), the
Company shall not, without the Secured Party's prior written consent, grant any
extension of the time of payment of any of the accounts, chattel paper,
instruments or amounts due under any contract or document, compromise, compound
or settle the same for less than the full amount thereof, release, wholly or
partly, any person liable for the payment thereof, or allow any credit or
discount whatsoever thereon other than trade discounts and rebates or payment
extensions granted in the ordinary course of Company's business.

 

(h) Insurance. The Company shall maintain insurance policies insuring the
Collateral against loss or damage from such risks and in such amounts and forms
and with such companies as are customarily maintained by businesses of similar
type and size to the Company.

 



 3

 



 

(i) Authority. The Company has all requisite corporate or other powers and
authority to execute this Agreement and to perform all of its obligations
hereunder, and this Agreement has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company,
enforceable in accordance with its terms. The execution, delivery and
performance by the Company of this Agreement have been duly authorized by all
necessary corporate action and do not (i) require any authorization, consent or
approval by any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign; (ii) violate any provision of any law,
rule or regulation or of any order, writ, injunction or decree presently in
effect, having applicability to the Company or the articles of incorporation or
by-laws of the Company; or (iii) result in a breach of or constitute a default
under any material indenture, Loan or credit agreement or any other agreement,
lease or instrument to which the Company is a party or by which it or its
properties may be bound or affected.

 

(j) Defense of Intellectual Property. The Company shall (i) use commercially
reasonable efforts to protect, defend and maintain the validity and
enforceability of its material copyrights, patents, trademarks and trade
secrets; (ii) use commercially reasonable efforts to detect infringements of its
copyrights, patents, trademarks and trade secrets and promptly advise Secured
Party in writing of material infringements detected; and (iii) not allow any
copyrights, patents, trademarks or trade secrets material to the Company's
businesses to be abandoned, forfeited or dedicated to the public domain without
the written consent of Secured Party.

 

(k) Maintenance of Records. The Company will keep and maintain at its own cost
and expense satisfactory and complete records of the Collateral and may not
relocate such books of account and records or tangible Collateral unless it
delivers to the Secured Party at least thirty (30) days prior to such relocation
(i) written notice of such relocation and the new location thereof; and (ii)
evidence that appropriate financing statements under the UCC and other Required
Filings have been filed and recorded and other steps have been taken to create
in favor of the Secured Party, a valid, perfected and continuing perfected first
priority lien in the Collateral.

 

(l) Inspection Rights. Secured Party will have full access during normal
business hours, and upon reasonable prior notice, to all of the books,
correspondence and other records of the Company relating to the Collateral, and
Secured Party or their representatives may examine such records and make
photocopies or otherwise take extracts from such records, subject to the
Company's reasonable confidentiality requirements. The Company agrees to render
to Secured Party, at the expense of the Company, such clerical and other
assistance as may be reasonably requested with regard to the exercise of its
rights pursuant to this paragraph.

 

(m) Compliance with Laws, Etc. The Company shall comply in all material respects
with all laws, rules, regulations and orders of any governmental authority
applicable to any part of the Collateral or to the operation of the Company's;
provided, however, that the Company may contest any such law, rule, regulation
or order in any reasonable manner which does not, in the reasonable opinion of
the Company, adversely affect Secured Party's rights or the priority of its
liens on the Collateral.

 



 4

 



 

(n) Payment of Obligations. The Company shall pay before delinquency all
obligations associated with the Collateral, including license fees, taxes,
assessments and governmental charges or levies imposed upon the Collateral or
with respect to any of its income or profits derived from the Collateral; as
well as all claims of any kind (including, without limitation, claims for labor,
materials and supplies) against or with respect to the Collateral, except that
no such charge need be paid if (i) the validity or amount of such charge is
being contested in good faith by appropriate proceedings; (ii) such proceedings
do not involve any material danger of the sale, forfeiture or loss of any of the
Collateral or any interest in the Collateral; and (iii) such charge is
adequately reserved against on the books of the Company in accordance with
generally accepted accounting principles. The obligation of the Company to repay
the Loan evidenced by the Note, together with all interest accrued thereon, is
absolute and unconditional, and there exists no right of set off or recoupment,
counterclaim or defense of any nature whatsoever to payment of the Loan.

 

(o) Limitations on Liens on Collateral. Except for the Prior Liens and Permitted
Liens, the Company shall not create, incur or permit to exist, any liens on the
Collateral outside the scope of this Agreement other than purchase money liens,
liens incurred in the ordinary course of business, liens for taxes not yet
delinquent or which are being contested in good faith, any lien on any real or
personal property at the time it is acquired, any lien renewing any of the
foregoing or any lien created from a refinancing, and shall defend the
Collateral against, and shall take such other action as is necessary to remove,
any lien or claim on or to the Collateral, and shall defend the rights, title
and interest of Secured Party in and to any of the Collateral against the claims
and demands of all other persons.

 

(p) Limitations on Dispositions of Collateral. The Company shall not sell,
transfer, lease or otherwise dispose of a material portion of the Collateral, or
offer or contract to do so without the written consent of Secured Party;
provided, however, that the Company will be allowed to: (i) sell its inventories
in the ordinary course of business; (ii) re-invest the proceeds of any sale of
inventory relating to the Collateral; (iii) sell and grant non-exclusive
licenses to its products, intellectual property and related documentation in the
ordinary course of business; and (iv) dispose of obsolete or worn out inventory.

 

(q) Good Standing. Commencing on a date which shall be not more than thirty (30)
days from the date of this Agreement, the Company shall be and at all times
preserve and keep in full force and effect its valid existence and good standing
and any rights and franchises material to its business.

 

(r) Inventory. Except in the ordinary course of business and pursuant to the
Prior Liens, the Company may not consign any of its inventory or sell any of its
inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale without the consent of the Secured Party which shall
not be unreasonably withheld or delayed.

 

(s) Offices. Except as disclosed in Section 3(f), the Company may not relocate
its chief executive office to a new location without providing thirty (30) days
prior written notification thereof to the Secured Party and so long as, at the
time of such written notification, the Company provides any financing statements
or fixture filings necessary to perfect and continue the perfection of the
Security Interests granted and evidenced by this Agreement.

 

(t) Certificates. At any time and from time to time that any Collateral consists
of instruments, certificated securities or other items that require or permit
possession by the secured party to perfect the security interest created hereby,
the Company shall deliver such Collateral to the Agent.

 

(u) Tangible Chattel. The Company shall cause all tangible chattel paper
constituting Collateral to be delivered to the Secured Party, or, if such
delivery is not possible, then to cause such tangible chattel paper to contain a
legend noting that it is subject to the security interest created by this
Agreement. To the extent that any Collateral consists of electronic chattel
paper, the Company shall cause the underlying chattel paper to be "marked"
within the meaning of Section 9-105 of the UCC (or successor section thereto).

 



 5

 



 

(v) Letter-of-Credit. To the extent that any Collateral consists of
letter-of-credit rights other than the Prior Liens or Permitted Liens, the
Company shall cause the issuer of each underlying letter of credit to consent to
an assignment of the proceeds thereof to the Secured Party.

 

(w) Third Party. To the extent that any Collateral is in the possession of any
third party, the Company shall join with the Secured Party in notifying such
third party of the Secured Party' security interest in such Collateral and shall
use its best efforts to obtain an acknowledgement and agreement from such third
party with respect to the Collateral, in form and substance reasonably
satisfactory to the Secured Party.

 

(x) Tort Claims. If the Company shall at any time hold or acquire a commercial
tort claim, the Company shall promptly notify the Secured Party in a writing
signed by the Company of the particulars thereof and grant to the Secured Party
in such writing a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
satisfactory to the Agent.

 

(y) Further Identification of Collateral. The Company has full rights, title and
interest in and to all the Company's Collateral, including the items listed on
Exhibit "A". The Company shall furnish to Secured Party from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as Secured Party may
reasonably request, all in reasonable detail.

 

4. Secured Party's Appointment as Attorney-in-Fact.

 

(a) Powers. The Company and Secured Party hereby appoint the officers or agents
of Secured Party (each an "Agent") to act on behalf of Secured Party, with full
power of substitution, as its attorney-in-fact with full irrevocable power and
authority in the place of the Company and in the name of the Company or in its
own name, so long as an Event of Default has occurred and is continuing, for the
purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any instrument which may be necessary or
desirable to accomplish the purposes of this Agreement. Without limiting the
foregoing, so long as an Event of Default has occurred and is continuing,
Secured Party, in its discretion, will have the right, without notice to, or the
consent of the Company, to do any of the following on behalf of the Company:

 

(i) to pay or discharge any obligations in connection with the Collateral,
including license fees and taxes or liens levied or placed on or threatened
against the Collateral;

 

(ii) to direct any party liable for any payment under any of the Collateral to
make payment of any and all amounts due or to become due thereunder directly to
Secured Party or as Secured Party directs;

 

(iii) to ask for or demand, collect and receive payment of and receipt for any
payments due or to become due at any time in respect of or arising out of any
Collateral;

 



 6

 



 

(iv) to commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to enforce any right in respect of
any Collateral;

 

(v) to defend any suit, action or proceeding brought against the Company with
respect to any Collateral;

 

(vi) to settle, compromise or adjust any suit, action or proceeding described in
subsection (v) above and, to give such discharges or releases in connection
therewith as Secured Party may deem appropriate;

 

(vii) to assign any license or patent right included in the Collateral of the
Company (along with the goodwill of the business to which any such license or
patent right pertains), throughout the world for such term or terms, on such
conditions and in such manner as Secured Party in their sole discretion
determine;

 

(viii) to sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral and to take, at Secured Party's option
and the Company's expense, any actions which Secured Party deem necessary to
protect, preserve or realize upon the Collateral and Secured Party's liens on
the Collateral and to carry out the intent of this Agreement, in each case to
the same extent as if Secured Party were the absolute owners of the Collateral
for all purposes;

 

(ix) to exercise the voting and other consensual rights which it would otherwise
be entitled to exercise and all rights of the Company to receive the dividends
and interests which it would otherwise be authorized to receive and retain,
shall cease. Upon such notice, Agent shall have the right to receive, for the
benefit of the Secured Party, any interest, cash dividends or other payments on
the Collateral and, at the option of Agent, to exercise in such Agent's
discretion all voting rights pertaining thereto. Without limiting the generality
of the foregoing, Agent shall have the right (but not the obligation) to
exercise all rights with respect to the Collateral as it were the sole and
absolute owner thereof, including, without limitation, to vote and/or to
exchange, at its sole discretion, any or all of the Collateral in connection
with a merger, reorganization, consolidation, recapitalization or other
readjustment concerning or involving the Collateral of the Company or any of its
direct or indirect subsidiaries;

 

(x) to operate the business of Debtor using the Collateral, and shall have the
right to assign, sell, lease or otherwise dispose of and deliver all or any part
of the Collateral, at public or private sale or otherwise, either with or
without special conditions or stipulations, for cash or on credit or for future
delivery, in such parcel or parcels and at such time or times and at such place
or places, and upon such terms and conditions as the Agent may deem commercially
reasonable, all without (except as shall be required by applicable statute and
cannot be waived) advertisement or demand upon or notice to any Debtor or right
of redemption of the Company, which are hereby expressly waived. Upon each such
sale, lease, assignment or other transfer of Collateral, the Secured Party, may,
unless prohibited by applicable law which cannot be waived, purchase all or any
part of the Collateral being sold, free from and discharged of all trusts,
claims, right of redemption and equities of the Company, which are hereby waived
and released;

 



 7

 



 

(xi) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral; and

 

(xii) to notify the Company any obligors under instruments or accounts to make
payments directly to the Agent, on behalf of the Secured Party, and to enforce
the Company's rights against such account pledgor and obligors.

 

The Company hereby ratifies whatever actions Secured Party lawfully does or
causes to be done in accordance with this Section 4. This power of attorney will
be a power coupled with an interest and will be irrevocable.

 

(b) No Duty on Secured Party's Part. The powers conferred on Secured Party by
this Section 4 are solely to protect Secured Party's interest in the Collateral
and do not impose any duty upon it to exercise any such powers. Secured Party
will be accountable only for amounts that it actually receives as a result of
the exercise of such powers, and neither Secured Party nor any of their
officers, directors, employees or agents will, in the absence of willful
misconduct or gross negligence, be responsible to the Company for any act or
failure to act pursuant to this Section 4.

 

(c) Application of Proceeds. The proceeds of any sale, lease or other
disposition of the Collateral hereunder or from payments made on account of any
insurance policy insuring any portion of the Collateral shall be applied to the
satisfaction of the obligations pro rata among the Secured Party (based on
then-outstanding principal amounts of the Note at the time of any such
determination), and to the payment of any other amounts required by applicable
law, after which the Secured Party shall pay to the Company any surplus
proceeds.

 

(d) Liability for Deficiency. Upon the sale, license or other disposition of the
Collateral, the proceeds thereof are insufficient to pay all amounts to which
the Secured Party are legally entitled, Debtor will be liable for the
deficiency, together with interest thereon, at the Default Rate set forth in the
Note or the lesser amount permitted by applicable law (the "Default Rate"), and
the reasonable fees of any attorneys employed by the Secured Party to collect
such deficiency. To the extent permitted by applicable law, Debtor waives all
claims, damages and demands against the Secured Party arising out of the
repossession, removal, retention or sale of the Collateral, unless due solely to
the gross negligence or willful misconduct of the Secured Party as determined by
a final judgment (not subject to further appeal) of a court of competent
jurisdiction. 5. Duty to Hold In Trust. Upon the occurrence of any Event of
Default and at any time thereafter, the Company shall, upon receipt of any
revenue, income, dividend, interest or other sums subject to the Security
Interests, whether payable pursuant to the Note or otherwise, or of any check,
draft, note, trade acceptance or other instrument evidencing an obligation to
pay any such sum, hold the same in trust for the Secured Party and shall
forthwith endorse and transfer any such sums or instruments, or both, in
accordance with the provisions of Section 4(c) above and if any amounts are
remaining to the Secured Party, pro rata in proportion to their respective
then-currently outstanding principal amount of Note for application to the
satisfaction of the obligations.

 

6. Expenses Incurred by Secured Party. If the Company fails to perform or comply
with any of its agreements or covenants contained in this Agreement, and Secured
Party performs or complies, or otherwise causes performance or compliance, with
such agreement or covenant in accordance with the terms of this Agreement, then
the reasonable expenses of Secured Party incurred in connection with such
performance or compliance will be payable by the Company to the Secured Party on
demand and will constitute obligations secured by this Agreement.

 



 8

 



 

7. Remedies. Subject to the UCC, if an Event of Default has occurred and is
continuing, Secured Party may exercise, in addition to all other rights and
remedies granted to it in this Agreement and in any other instrument or
agreement relating to the obligations, all rights and remedies of a Secured
Party under the Nevada Uniform Commercial Code, as amended from time to time
(the "Code"). Without limiting the foregoing, in such circumstances, with notice
of at least ten (10) days to or upon the Company or any other person, Secured
Party may collect, receive, appropriate and realize upon any or all of the
Collateral and/or may sell, lease, assign, give an option or options to purchase
or otherwise dispose of and deliver any or all of the Collateral (or contract to
do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker's board or office of Secured Party or elsewhere
upon such terms and conditions as Secured Party may deem advisable, for cash or
on credit or for future delivery without assumption of any credit risk. Secured
Party will have the right upon any such public sale or sales and, to the extent
permitted by law, upon any such private sale or sales, to purchase all or any
part of the Collateral so sold, free of any right or equity of redemption in the
Company, which right or equity is hereby waived or released. Subject to the
provisions of Section 4(c), Secured Party will apply the net proceeds of any
such collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable expenses incurred therein or in connection with the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of Secured Party under this Agreement (including,
without limitation, reasonable attorneys' fees and expenses) to the payment in
whole or in part of the obligations, in such order as Secured Party may elect,
and only after such application and after the payment by Secured Party of any
other amount required by any provision of law, need Secured Party account for
the surplus, if any, to the Company, as applicable. To the extent permitted by
applicable law, the Company waives all claims, damage and demands it may acquire
against Secured Party arising out of the exercise by Secured Party of any of its
rights hereunder. If any notice of a proposed sale or other disposition of
Collateral is required by law, such notice will be deemed reasonable and proper
if given at least ten (10) days before such sale or other disposition. The
Company will remain liable for any deficiency of the Company if the proceeds of
any sale or other disposition of the Collateral are insufficient to pay the
obligations and the reasonable fees and disbursements of any attorneys employed
by Secured Party to collect such deficiency.

 

8. Limitation on Duties Regarding Preservation of Collateral. The sole duty of
Secured Party with respect to the custody, safekeeping and preservation of the
Collateral, under the appropriate Code section or otherwise, will be to deal
with it in the same manner as Secured Party deals with similar property for its
own account. Neither Secured Party nor any of its employees, affiliates or
agents will be liable for failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or will be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
the Company or otherwise. 9. Powers Coupled with an Interest. All authorizations
and agencies contained in this Agreement with respect the Collateral are
irrevocable and powers coupled with an interest.

 

10. No Waiver; Cumulative Remedies. Secured Party will not by any act (except by
a written instrument pursuant to Section 11(a) hereof) of delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Event of Default under the Note or in any breach of
any of the terms and conditions of this Agreement. No failure to exercise, nor
any delay in exercising, on the part of Secured Party, any right, power or
privilege hereunder will operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder will preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by Secured Party of any right or remedy under this Agreement on any one
occasion will not be construed as a bar to any right or remedy that Secured
Party would otherwise have on any subsequent occasion. The rights and remedies
provided in this Agreement are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.

 



 9

 



 

11. Miscellaneous.

 

(a) Amendments and Waivers. Any term of this Agreement may only be amended by
prior written consent of the Company and the Holder of the Note. Any amendment
or waiver effected in accordance with this Section 11(a) will be binding upon
all of the parties hereto and their respective successors and assigns.

 

(b) Transfer; Successors and Assigns. This Agreement will be binding upon and
inure to the benefit of the Company and Secured Party, and their respective
successors or assigns. The Company may not assign any of its/his rights or
delegate any of its/his duties under this Agreement.

 

(c) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Nevada without regard to the laws that
might be applicable under conflicts of laws principles.

 

(d) Counterparts. This Agreement may be executed in any number of counterparts
(including by facsimile), each of which will be an original, but all of which
together will constitute one instrument.

 

(e) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

(f) Notices. All notices, requests and demands to or upon the Secured Party, the
Company hereunder shall be effected in the manner provided for in the Purchase
Agreement.

 

(g) Term. This Agreement shall terminate on the date on which all payments under
the Note have been indefeasibly satisfied in full and all other obligations have
been satisfied in full or discharged (through cash payment or conversion);
provided, however, that all indemnities of the Note contained in this Agreement
shall survive and remain operative and in full force and effect regardless of
the termination of this Agreement.

 

(h) Severability. In the event that any one or more of the provisions contained
in this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such provision(s) shall be ineffective only to the
extent of such invalidity, illegality or unenforceability without invalidating
the remainder of such provision or the remaining provisions of this Agreement
and such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement, which shall remain in full force and effect.

 

(i) Entire Agreement. This Agreement and the other documents evidencing,
securing, or relating to the Note constitute the entire understanding and
agreement between the parties with regard to the subjects hereof and thereof and
supersede all prior agreements, representations and undertakings of the parties,
whether oral or written, with respect to such subject matter.

 

[Signature pages follows]

 

 10

 

 

IN WITNESS WHEREOF, Debtor and the Secured Party have caused this Agreement to
be duly executed and delivered as of the date first above written.

 

 



 BICX HOLDING COMPANY LLC:

 

     By:

 

Name:

  Title: 



   

The Secured Party has executed a Purchase Agreement with the Company which
provides, among other things, that by executing the Purchase Agreement, the
Purchaser is deemed to have executed this Agreement in all respects and is bound
to purchase the Note set forth in the Purchase Agreement.

 

 



 

DEBTOR:

BIOCORRX INC.  By:

 

Name:

Brady Granier  Title:Interim Chief Executive Officer 



   



 11

 



 

EXHIBIT "A"

 

DESCRIPTION OF COLLATERAL

 

"Collateral" means the collateral in which the Secured Party is granted a
security interest by this Agreement and which shall include the following
personal property of the Company, as applicable, whether presently owned or
existing or hereafter acquired or coming into existence, wherever situated, and
all additions and accessions thereto and all substitutions and replacements
thereof, and all proceeds, products and accounts thereof, including, without
limitation, all proceeds from the sale or transfer of the Collateral and of
insurance covering the same and of any tort claims in connection therewith,
described herein:

 

(i) The Company's rights and interest to Fresh Start Private, Inc., a wholly
owned subsidiary of the Company;

 

(ii) all non-encumbered assets of the Company and assets related to the
Company's operations;

 

(iii) all contract rights (including license rights and option rights) and
general intangibles (including payment intangibles);

 

(iv) all intellectual property rights, accounts, contract rights, royalties,
license rights and all other forms of obligations owing to the Company and
arising out of the sale or lease of goods, the licensing of technology or other
intellectual property rights or the rendering of services by the Company,
whether or not earned by performance, and any and all credit insurance,
guaranties, and other security therefor, as well as all merchandise returned to
or reclaimed by the Company;

 

(v) all of the Company's books, records and data relating to any of the
foregoing in any form whatsoever and any and all claims, rights and interests in
any of the above and all substitutions therefore, additions and accessions
thereto and proceeds thereof;

 

(vi) all rights, remedies, powers and/or privileges of the Company with respect
to any of the foregoing; and

 

(vii) any and all proceeds and products of the foregoing, including, all money,
accounts, general intangibles, deposit accounts, documents, instruments,
letter-of-credit rights, investment property, chattel paper, goods, insurance
proceeds and any other tangible or intangible property received upon the sale or
disposition of any of the foregoing; provided that, to the extent that the
provisions of any contract, license or agreement expressly prohibit (which
prohibition is enforceable under applicable law) the assignment thereof and the
grant of a security interest therein, the Company's rights in such contract,
license or agreement shall be excluded from the foregoing assignment and grant
for so long as such prohibition continues, it being understood that upon request
of Secured Party, the Company shall in good faith use commercially reasonable
efforts to obtain consent for the creation of a security interest in favor of
Secured Party in the Company's rights under such contract, license or agreement.

 

 

12

 